Citation Nr: 1515326	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for cause of death.  

2. Entitlement to burial benefits.   


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran  had service with the New Philippine Scouts from May 14, 1946 to October 23, 1946.  He died in June 2010 at Memorial Hospital, Kalibo, Aklen in the Philippines, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines.  

Review of a statement from the Veteran, received in January 2013, shows that the Appellant listed "pension benefit" as one of the issues she wanted to appeal to the Board.  This matter is not in appellate status and the Board does not have jurisdiction over it.  Hence, the Board refers the matter to the RO any necessary action.  

In evaluating this case, the Board has reviewed the physical claims file and the eFolder on Virtual VA to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. The Veteran had recognized service with the New Philippine Scouts from May 14, 1946 to October 23, 1946.  
 
2. The Veteran died at a private hospital in the Philippines on June [redacted], 2010, and the death certificate listed the cause of death as acute respiratory failure secondary to hospital-acquired pneumonia, on top of aspiration pneumonia; bronchiectasis; acute renal failure due to pre-renal azotemia status post meatotomy; and chronic obstructive pulmonary disease (COPD).  
 
3. The Veteran was not diagnosed with acute respiratory failure secondary to hospital-acquired pneumonia, on top of aspiration pneumonia; bronchiectasis; acute renal failure due to pre-renal azotemia status post meatotomy; or COPD during his period of recognized service with the New Philippine Scouts, and the most probative evidence of record shows that his acute respiratory failure secondary to hospital-acquired pneumonia, on top of aspiration pneumonia; bronchiectasis; acute renal failure due to pre-renal azotemia status post meatotomy; and COPD was not related to a disease or incident of his period of recognized service with the New Philippine Scouts.

4. Neither the immediate, nor secondary causes listed on the Veteran's death certificate are etiologically related to service or a service-connected disability, and may not be presumed to be.  

5.  The most probative evidence of record establishes that the Veteran's service-connected psychiatric disorder did not cause or contribute to his cause of death. 


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).  

2. The criteria for burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305, 2307 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the Appellant was provided with the relevant notice and information for establishing a claim for service connection for cause of the Veteran's death in a September 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The September 2010 letter also provided notice regarding a claim for dependency and indemnity compensation (DIC) benefits.  Specifically, this letter noted that service connection had been established for the psychiatric disability during the Veteran's lifetime, informed the Appellant of the information and evidence necessary to substantiate a DIC claim, what information and evidence she must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine effective date(s) should the claim be allowed.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Appellant has not alleged any prejudice with regard to any notice deficiency during the adjudication of the claim; hence, further notice is not required with regard to the appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the duty to assist a claimant in the development of his or her case has been fulfilled.  The Veteran's service treatment records are on file, as are various post-service medical records.  Also, a medical opinion was promulgated in September 2012 by a VA examiner which addressed the cause of the Veteran's death.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based on an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, and was supported by a detailed rationale for the opinion rendered, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the September 2012 VA examiner's opinion.    Accordingly, the Board finds that this medical opinion is adequate for resolution of this case.  

The Appellant has been given ample opportunity to present evidence and argument in support of the claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Appellant has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  

Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, may constitute recognized service in the Armed Forces of the United States for VA purposes. 38 C.F.R. §§ 3.40, 3.41.  The appropriate military authority must certify such service as qualifying.  38 C.F.R. § 3.203.  

Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation, and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation and dependency and indemnity compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, dependency and indemnity compensation, and burial allowances but not for pension benefits.  Service as a guerilla under the circumstances outlined in paragraph (d) of this section is also included.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by a claimant (or sent directly to the Department of Veterans Affairs by the Service Department), such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the Service Department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203.  

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements above, VA shall request verification of service from the Service Department.  Id.  Such determinations are binding on VA.  See 38 C.F.R. § 3.203; see also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (1997).  


Cause of Death

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2014).  

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The service treatment records are without finding of any of the conditions identified as causing or contributing to the Veteran's death on his death certificate, including acute respiratory failure secondary to hospital-acquired pneumonia; aspiration pneumonia; bronchiectasis; acute renal failure due to pre-renal azotemia status post meatotomy; or COPD.  

Post-service, a June 1973 private chest X-ray studies reflects findings of hazy hilar markings, predominantly fibrotic densities from the right apex to the second posterior inter-costal space. 

Starting in January 1987, he was diagnosed with and treated for pulmonary tuberculosis.  An August 1987 VA treatment record shows the Veteran was treated for a productive cough, and yellow sputum, non-blood streaked.  A June 1989 VA chest X-ray study reveals findings of moderate fibrohazed infiltrates in the right upper lung and both perihilar zones with a calcified nodule in the right lateral basal segment.  The Veteran was diagnosed with moderate hazed infiltrates in the right upper lung and medial lung zones of undetermined etiology and activity.  Private treatment records reflect that in August 2008 he was diagnosed with COPD.  In February 2009 he was, inter alia, diagnosed with COPD, pneumonia, and chronic renal insufficiency.  In April 2010 he was diagnosed with bronchial asthma and COPD in acute exacerbation.  In June 2010 he was diagnosed with COPD, bronchiectasis, and acute renal failure, secondary to prerenal azortemia.  These diagnoses were decades after his separation from the period of recognized service with the New Philippine Scouts, which is evidence against a claim that they were related to the period of recognized service with the New Philippine Scouts.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

A private clinical summary, received in February 2011, shows that the Veteran was admitted on June 8, 2011 due to cough and myalgia.  He was admitted under the service of a pulmonologist and later to nephrology service due to azotemia.  His history included previous work up for chronic kidney disease.  The physician noted the Veteran had been treated for recurrent gouty arthritis.  The physician noted the initial management included hydration using an IV and allopurinol was started to treat a gout flare-up.  There was significant reduction in creatinine; however, he was observed to be anasarcous, with decreasing urine output that was resistant to diuretics.  Ultrafiltration and dialysis was recommended but the Veteran refused treatment due to financial constraints and he died a few days later.  

Notably, a March 2011 private medical opinion shows that the Veteran underwent a mental status examination in May 2008, and that based on the history and mental status evaluation, the Veteran was found to be possibly suffering from schizophrenia, chronic, paranoid type.  The physician observed that the Veteran's mental disorder was characterized by recurrent periods of remission and exacerbation of symptoms, and opined that the mental illness was one of the contributing factors leading to his death in June 2010.  

A September 2012 VA medical opinion report reflects an opinion that the Veteran's respiratory diseases were less likely than not proximately due to or a result of the Veteran's service-connected psychiatric disability.  The examiner observed that the Veteran was treated for COPD, pneumonia, chronic renal insufficiency and hypertensive cardiovascular disease (HCVD) in 2009, and that in June 2010 he was confined at "Dr. Tymbokon Memorial Hospital" for COPD, bronchiectasis, and acute renal failure secondary to pre-renal azotemia.  The examiner noted that an August 1987 treatment record included a diagnosis of schizophrenia, paranoid type, and pulmonary tuberculosis activity undetermined.  The examiner observed that the schizophrenia was described by a psychiatrist to be recurrent, although no medications were listed and no permanent physical disability was attributed to the schizophrenia.  The examiner noted that the medical conditions that brought about the Veteran's death were clearly addressed prior to his last confinement.  His COPD and bronchiectasis led to his acute respiratory failure, while pneumonia, a usual consequence of COPD during exacerbations, was also present.  The acute renal failure was attributed to his urate nephropathy and pre-renal azotemia, and his prostate and meatal stricture were also a problem during his last admission.  The examiner explained that the clinical manifestations of schizophrenia based on medical literature included hallucinations, delusions, disorganization with neurologic disturbances and catatonia also present in some cases.  Schizophrenia was also associated with diabetes, hyperlipidemia and hypertension.  However, COPD, urate nephropathy, and bronchiectasis were distinct medical conditions and were not related to schizophrenia.  Also, since the Veteran's schizophrenia was not related to any of the listed causes of death, it was less likely as not that such contributed to or led to his death.  

In February 2013 the Appellant asserted that her spouse's mental disorder was one of the contributing factors leading to her spouse's death.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Moreover, neither she, nor the March 2011 private physician explained their reasons for believing that the Veteran's service-connected psychiatric disability contributed to his death.  Consequently, neither her contentions, nor the private physician's can constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

In view of the fact that the acute respiratory failure secondary to hospital-acquired pneumonia; aspiration pneumonia; bronchiectasis; acute renal failure due to pre-renal azotemia status post meatotomy; and COPD were first diagnosed decades after the period of recognized service with the New Philippine Scouts, the Board finds that competent medical evidence is necessary to resolve this case.  

The only competent medical opinion to address the cause of the Veteran's death is that of the September 2012 VA examiner.  Following a summary of relevant records on file, the examiner provided an opinion that the Veteran's death was caused by acute respiratory failure secondary to hospital-acquired pneumonia; aspiration pneumonia; bronchiectasis; acute renal failure due to pre-renal azotemia status post meatotomy; and COPD.  The examiner provided a sound rationale for the opinion expressed insofar as it was explained that no permanent physical disability had been attributed to the Veteran's schizophrenia.  

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the Appellant's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Burial Benefits

There is no legal basis upon which burial benefits may be awarded; thus, the Appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions providing for VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

Burial benefits, be they service-connected or nonservice-connected, are not payable in the case of Philippine Scouts enlisted on or after October 6, 1945 under section 14, Pub. L. 190, 79th Congress, except as provided by 38 C.F.R. § 3.1605(c). 38 C.F.R. § 3.1600(e)(4) . The Veteran's service personnel records clearly demonstrated that he served in the Philippine Scouts from May 14, 1946 to October 23, 1946. As the Veteran enlisted and served in the Philippine Scouts after October 6, 1945, burial benefits are denied as a matter of law. Sabonis, 6 Vet. App. at 430; Harvey, 6 Vet. App. at 425 . The exception pursuant to 38 C.F.R. § 3.1605(c) is inapplicable to the Veteran. Specifically, there was no evidence demonstrating that he was a discharged or rejected draftee, was a member of the National Guard, or was discharged under conditions other than honorable from a period of service other than a war period, and died while properly hospitalized by VA.  It is also noted that the Veteran died in a private hospital in the Philippines; thus, entitlement to burial benefits under Public Law 180-183 is unavailable. 


Based on the foregoing, therefore, the Board concludes that the legal requirements for burial benefits, either service-connected or nonservice-connected, have not been met.  Consequently, the Appellant's claim for burial benefits must be denied.  


ORDER

Entitlement to service connection for the cause of death is denied.  

Entitlement to burial benefits is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


